Citation Nr: 9930408	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-03 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for pes cavus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel








INTRODUCTION

The veteran served on active duty from September 1965 to 
February 1967.  His decorations include the National Defense 
Service Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was denied 
for pes cavus.  

The Board notes that there appears to be some confusion on 
the part of the veteran with regard to the issues currently 
on appeal.  It appears that the RO has adjudicated two 
separate issues regarding disabilities of his lower 
extremities; however, the Board has only accepted 
jurisdiction of the issue of entitlement to service 
connection for pes cavus, as an appeal has been perfected 
thereon.  

With regard to the second issue, the record indicates that 
the RO denied service connection for venous insufficiency 
with lymphedema and chronic stasis dermatitis in April 1998.  
A notice of disagreement has been received with reference to 
the April 1998 rating decision; however, the record does not 
indicate that a Statement of the Case has been issued 
thereon.  As such, the claim for service connection for 
venous insufficiency with lymphedema and chronic stasis 
dermatitis has not been fully developed for appellate review 
and the Board cannot accept jurisdiction at this time.  That 
issue is therefore referred to the RO for appropriate action.  


REMAND

Having reviewed the record, the Board has concluded that this 
claim must be returned to the RO in order to ensure 
compliance with due process considerations.  

The record indicates that in conjunction with the instant 
claim and other claims during the course of this appeal, the 
veteran has requested a personal hearing, including both a 
hearing before a local officer at the RO (see "Clarification 
of Personal Hearing Request, received October 20, 1997) and a 
request for a hearing before a member of the Board sitting at 
the Oakland RO (see VA Form 9 received February 23, 1998).  

At the present time, however, the veteran has not been 
afforded a personal hearing of any type in conjunction with 
the issue currently on appeal, and the record is unclear as 
to whether he desires a hearing prior to adjudication of his 
claim for service connection for pes cavus.  On remand, 
therefore, the RO will have the opportunity to verify whether 
the veteran desires a hearing in conjunction with this 
appeal.  

Accordingly, this claims is REMANDED for the following 
actions:

The RO should contact the veteran and his 
representative at the latest address of 
record in order to inquire as to whether 
he desires a personal hearing in 
conjunction with his claim for service 
connection for pes cavus, and if so, what 
type of hearing is desired.   The veteran 
should be notified of all available 
hearing options, including a local 
hearing, a travel board hearing, and/or 
the availability of videoconferencing, if 
appropriate.  The record indicates that 
in the past, the veteran has indicated 
that it would be more convenient if his 
hearing were held in Oregon, and 
therefore, he should also be asked to 
verify the preferred location for the 
hearing.  Thereafter, he should be 
scheduled for a hearing in accordance 
with his response to the hearing 
clarification notification.  

The veteran should be afforded an 
appropriate amount of time within which 
to respond to the hearing clarification 
request, and he should be notified that 
if a response is not received within the 
specified time period, he will be 
scheduled for a hearing before a member 
of the Board sitting at the RO, in 
accordance with the Board's travel 
schedule, in order to ensure that he is 
afforded his full right to due process.  
Thereafter, this claim should be returned 
to the Board for further action, as 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).\

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claim on appeal. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












